Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings as filed 09/02/2020 are accepted. 
Claims 1-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Wu et al. (US 2016/0202756)

As to claim 1:
Wu discloses a method of determining gaze direction of a subject in an image (Abstract), the method comprising: 
determining, using parallel processing circuitry, features corresponding to the gaze direction, the features determined according to output of one or more first machine learning models having as input one or more portions of the image corresponding to at least one eye of 5the subject; 
See abstract, 0026, determining facial features/eye rotation which are corresponding to gaze direction. See further ¶042-0043, which describe more in details the eye features (iris/pupil) detection process. ¶0041, using machine learning to extract image features to detect iris using image of the subject as an input)

modifying the features according to output of one or more second machine learning models having as inputs facial pose information of the subject; (¶0026, the facial features can be further refine using a calibration process, which is described in for example ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM). 

determining the gaze direction from the modified features; (See ¶0033, a gaze direction is determined using the head pose-based calibrated features. See further in ¶0030 through 0032)

 and initiating an operation based on the determined gaze direction. (Abstract, providing an output based on the gaze direction)

As to claim 8:
Wu discloses a method of determining gaze direction of a subject in an image, (Abstract) the method comprising: using parallel processing circuitry, determining eye direction features according to output of one or more machine learning models having as input at least a portion of the image of the 35subject (See abstract, 0026, determining facial features/eye rotation which are corresponding to gaze direction. See further ¶042-0043, which describe more in details the eye features (iris/pupil) detection process. ¶0041, using machine learning to extract image features to detect iris using image of the subject as an input); using parallel processing circuitry to use face orientation information to modify the eye direction features; (¶0026, the facial features can be further refine using a calibration process, which is described in for example ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM). 
determining a gaze direction of the subject from the modified eye direction features; (See ¶0033, a gaze direction is determined using the head pose-based calibrated features. See further in ¶0030 through 0032)
and initiating an operation based on the determined gaze direction. (Abstract, providing an output based on the gaze direction)
As to claim 15:
Wu discloses a method of determining gaze direction in the presence of glare (Abstract), the method comprising: determining, using parallel processing circuitry, a gaze direction of a subject in an 65image, the gaze direction determined at least in part from output of one or more machine learning models having as inputs face orientation features corresponding to an orientation of a face of the subject, an estimate of the gaze direction, and a portion of the image corresponding to at least one eye of the subject; (See ¶0030-33, a gaze direction is determined using the head pose determined through facial landmarks as input for a learning model, eye parameters extracted from eye image analysis (¶0042), See abstract, 0026, determining facial features/eye rotation which are corresponding to gaze direction)
Abstract, providing an output based on the gaze direction)
As to claim 16:
Wu discloses all limitations of claim 15, wherein the determining further comprises: determining, from output of a first set of the machine learning models having as input the portion of the image corresponding to at least one eye of the subject, eye direction features; (See abstract, 0026, 0042, determining facial features/eye rotation which are corresponding to gaze direction. See further ¶042-0043, which describe more in details the eye features (iris/pupil) detection process. ¶0041, using machine learning to extract image features to detect iris using image of the subject as an input) using the face orientation features to modify the eye direction features; and 75determining the gaze direction at least in part from the modified eye direction features. ((¶0026, 0033 the facial features, i.e. eyes parameters, can be further refined using a calibration process, and is to be used to determine gaze direction. See further ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points.). 

As to claim 17:
Wu discloses all limitations of claim 16, wherein the determining the gaze direction further comprises determining the gaze direction from the modified eye direction features and the estimate of the gaze direction. (See ¶0030-0033, the head rotation matrix, which is a rough estimate of where the face is facing (i.e. where the eyes are looking. Then parameter vt (namely gaze direction) is calculated based on at least in part the head rotation matrix)

As to claim 2:
See ¶0030-0033, the head rotation matrix, which is a rough estimate of where the face is facing (i.e. where the eyes are looking); and the determining the gaze direction further comprises determining the gaze direction from 15the modified features and the estimate of the gaze direction. (Then parameter vt (namely gaze direction) is calculated based on at least in part the head rotation matrix)

As to claim 9:
 Wu discloses all limitations of claim 8, wherein the determining further comprises determining a gaze estimation from the face orientation information, and determining the gaze direction of the subject from the modified eye direction features and the gaze estimation. (See ¶0030-0033, the head rotation matrix, which is a rough estimate of where the face is facing (i.e. where the eyes are looking. Then parameter vt (namely gaze direction) is calculated based on at least in part the head rotation matrix)

As to claims 4 and 11:
Wu discloses all limitations of claim 1/8, wherein the facial pose information comprises facial landmarks determined from the image. (¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM))
As to claim 19:
 Wu discloses all limitations of claim 15, wherein the determining the gaze direction further comprises determining the face orientation features from facial landmarks of the subject in the ¶0030, 0039, 0036, a head pose is determined based on one or more face landmark points. Various possible methods to determine face pose include machine learning method such as Procrustes analyses or active appearance model (AAM))
As to claim 5:
Wu discloses all limitations of claim 1, wherein the output of the one or more second machine learning models comprises features corresponding to a position and orientation of a face of the subject. (See Wu, ¶0030, head pose includes head rotation matrix R and face anchor point vector P)

As to claim 6:
Wu discloses all limitations of claim 5, wherein the modifying further comprises determining weight values from the output of the one or more second machine learning models, and multiplying the features by the weight values to form the modified features.  (See ¶0033, the weight value is the matrix R with particular calibrating parameter α and β. The features represented by ht and Rht as seen in ¶0033 is multiplied by Rαβ) 

As to claim 18:
 Wu discloses all limitations of claim 16, wherein the using further comprises determining weight values from the face orientation features, and generating the modified eye direction features by multiplying the eye direction features by the weight values. (See ¶0033, the weight value is the matrix R with particular calibrating parameter α and β. The features represented by ht and Rht as seen in ¶0033 is multiplied by Rαβ) 


As to claims 7 and 14:
Wu discloses all limitations of claims 1 and 8, further comprising receiving image data corresponding to the image. (Abstract, acquiring image data)
As to claim 12:
Wu discloses all limitations of claims 8, wherein using the face orientation information to modify the eye direction features further comprises determining features corresponding to a position and orientation of a face of the subject, according to output of one or more machine learning models having as input the face orientation information. (See abstract, 0026, 0042, determining facial features/eye rotation which are corresponding to gaze direction. See further ¶042-0043, which describe more in details the eye features (iris/pupil) detection process. ¶0041, using machine learning to extract image features to detect iris using image of the subject as an input)
As to claim 13:
 Wu discloses all limitations of claim 12, wherein using the face orientation information to modify the eye direction features further comprises determining features corresponding to a position and orientation of a face of the subject, and multiplying the eye direction features by the weight values to form the modified features. (See ¶0033, the weight value is the matrix R with particular calibrating parameter α and β. The features represented by ht and Rht as seen in ¶0033 is multiplied by Rαβ) 

As to claim 21:
Wu discloses all limitations of claim 15, further comprising receiving, from a camera, image data corresponding to the image. (Abstract, ¶0035, acquiring image data using camera)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 3, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2016/0202756) in view of Sicconi et al (US 2019/0213429).

As to claims 3, 10, and 20:
Wu discloses all limitations of claim 1/8/15, in which Wu discloses an eye-gaze tracking system in generally, however is silent on a specific driving application of the invention, namely the feature of: the initiating further comprises initiating an operation of a vehicle based on the determined gaze direction.
However, it is widely known in the art that gaze-tracking technology has been used in vehicular systems for various intents and purposes.  As example, Sicconi, in a related field of endeavor discloses in ¶0056 a system/method in which eye gaze direction 506 is determined.  Based on the eye gaze direction as an input, the vehicular system initiates a determination as to whether the driver is adequately attentive and launches a warning accordingly.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of eye-gaze tracking of Wu can be incorporated in a vehicular context to launch a driver warning operation as in Sicconi. The implementation advantageously address problems of unsafe driving and reduces costs in various related industries (See at least ¶0009 through 0012 of Sicconi)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nemat-Nasser (US 2014/0210625) - A system for event triggering comprises an interface and a processor. An interface configured to receive a face tracking data and receive a sensor data. The processor configured to determine a degree of drowsiness based at least in part on the face tracking data and the sensor data; in the event that the degree of drowsiness is greater than a first threshold, capture data; and in the event that the degree of drowsiness is greater than a second threshold, provide a warning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/QUAN M HUA/Primary Examiner, Art Unit 2645